significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities sep 5b se7 ef mbt 7h a plan company whave been in a letter dated and for a modification standard received by the plan for the plan your requests for a waiver of the minimum_funding_standard for the above- code have been granted for the above-named plan for the plan years ending waivers of the percent tax under sec_4971 of the internal_revenue_code this letter constitutes notice that pursuant to your request of date as modified by your authorized representative’ s letter dated date named plan for the plan_year ending of the waiver of the minimum_funding year ending withdrawn and the case has been closed by this office the waivers of the percent tax have been granted in accordance with b of the employee retirement income security act erisa the amounts for which the waivers have been granted are equal to percent of the accumulated funding deficiencies in the funding_standard_account as of the end of the plan y years for which the waivers have been granted to the extent such funding deficiencies have not been corrected 4and ‘and a ' the company is a designer manufacturer and distributor of apparel fasteners and industrial fasteners and has been is continuous operation since major customers are in the textile marine electrical equipment and sporting good industries according to information submitted by your authorized representative the company filed a request with the pension_benefit_guaranty_corporation to effect a distress termination of the plan on __4 this request is still pending final approval ‘s the company’s this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours meck - carol d gold director employee_plans
